DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 10/07/2022 are accepted.

Response to Amendment
This action is responsive to the Amendment filed on October 7, 2022.  Claims 1-2, 7, 10-14, 19, and 22 were amended; claims 4-6 and 16-18 were cancelled; and claims 23-28 were added.  Thus, claims 1-3, 7-15, and 19-28 are pending. 

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7-15, and 19-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A method comprising: performing processing of a training dataset to obtain a processed training dataset; building a first machine learning model based on the processed training dataset; generating output signals using the first machine learning model, wherein the output signals are dielectric-dispersion (DD) logs or nuclear magnetic resonance (NMR) logs; computing ranks of the output signals based on an accuracy of prediction of the first machine learning model; computing classifications of the output signals, wherein the classifications are based on a composition, an abundance of pores, a deviation of pore sizes, a number of peaks in a pore size distribution, or a dominant pore size; building a set of stacked machine learning models based on the ranks and the classifications; and using the set to predict conductivity or a permittivity of a soil, generate subsurface well log data, or generate NMR data.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of claims 13 and 27.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  Likewise claim 13 is an apparatus claim and claim 27 is a computer program product claim.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “performing processing of a training dataset…” (See, for example, FIG. 1; ¶32, of the instant specification), “building a first machine learning model…” (See, for example, FIGS. 1-2; ¶32, ¶¶37-38, of the instant specification), “generating output signals using the first machine learning model…” (See, for example, FIGS. 1-2; ¶39, ¶72, of the instant specification), “computing ranks of the output signals…” (See, for example, FIGS. 1-2; ¶¶35-53, of the instant specification), “computing classifications of the output signals…” (See, for example, FIGS. 1-3, 10; ¶¶34-35, ¶69, of the instant specification), and “building a set of stacked machine learning models…” (See, for example, FIGS. 1-3; ¶¶37-38, of the instant specification).  
What remains of the claimed method is merely a data processing (output) step of “using the set to predict conductivity or a permittivity of a soil, generate subsurface well log data, or generate NMR data…” (See FIGS. 1-4; ¶¶57-67, of the instant specification).  However, the step of “using the set to predict conductivity or a permittivity of a soil, generate subsurface well log data, or generate NMR data…” which comprises an “insignificant extra-solution” (post-solution) is intended use and does not meaningfully limit the claim(s).  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Similar limitations comprise the abstract ideas of claims 13 and 27. 
Additionally regarding claims 13 and 27, claim 13 recites a generic “memory configured to store instructions” and “processor” (See FIG. 7; ¶¶60-61, of the instant specification).  Likewise, claim 27 recites a “computer-readable storage medium,” and “processor” (See FIG. 7; ¶¶60-61, of the instant specification).  Each of these recited claim elements comprise well-known, routine, and conventional computing components, hardware, and software, and where each component is set forth at a highly generic level and which comprise an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the predicted conductivity or permittivity of a soil, or generated subsurface well log or NMR data.
Under Step 2B, since the only step outside the judicial exception is a generic data processing (output) step, which comprises intended use step and which is an insignificant extra-solution activity, the claim(s) does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, as well as claims 13 and 27, does not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-3, 7-12, 14-15, 19-26, and 28, provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim 27 is additionally rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Claim 27 appears to recite a computer program which is not a statutory class of invention, and is thus rejected as being directed to non-statutory subject matter.  In arguendo, however, if the invention is considered a computer-readable storage medium carrying one or more sequences of one or more instructions, the broadest reasonable interpretation of a claim(s) drawn to a computer readable medium covers transitory propagating signals per se covering non-statutory subject matter.  A memorandum issued on January 26, 2010, from Director Kappos stated that:
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.

Applicant is suggested to amend claim 27 to add the limitation “non- transitory” to the claim to overcome the non-statutory subject matter rejections.
Claim 28 is additionally rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter, due to its dependency from a rejected base claim(s).  

Response to Arguments
Applicant’s arguments filed on October 7, 2022 have been fully considered.  Applicant’s amendments to the claims and arguments regarding the citied prior art are persuasive.  Additionally, Applicant’s amendments to the claims have overcome the previous rejections under section 112.  Applicant’s arguments regarding the rejections under section 101 are not persuasive.  
Applicant’s argue (Remarks pg. 11) that “Claim 1 is amended to claim “using the set to predict a conductivity or a permittivity of a soil, generate subsurface well log data, or generate NMR data,” and claim 13 is similarly amended. The claims therefore recite “an improvement in the functioning of a computer, or an improvement to other technology or technical field.” See MPEP § 2106.04(d)(I).”  Applicant’s further argue (Remarks pg. 11) that “However, as shown above, the claims when viewed as a whole include a combination of elements that amount to significantly more than any alleged abstract idea. Specifically, the combination of claim elements recites an improvement to a technological field, which is an indicator of claims amounting to significantly more. See MPEP 2106.05(I)(A). See also, Specification, ¶¶ 39–40.”  Applicant’s arguments are not well taken.
Applicant is thanked for the amendments to claim 1, as well as claim 13, and the analogous subject matter presented in new claim 27, which were presented in an effort to overcome the outstanding section 101 rejections.  However, even as presently pending, under Step 2A, prong 1, claim includes a mathematical process which is a judicial exception.  The claim limitations of “performing processing of a training dataset…,” “building a first machine learning model…,” “generating output signals using the first machine learning model…,” “computing ranks of the output signals…,” “computing ranks of the output signals…,” “computing classifications of the output signals,…” and “building a set of stacked machine learning models…” (See, for example, FIGS. 1-3, 10; ¶32, ¶¶34-53, ¶69, ¶72, of the instant specification), (See, for example, FIGS. 1-2; ¶32, ¶¶37-38, of the instant specification).  
Similar limitations comprise the abstract ideas of claims 13 and 27. 
What remains of the claimed method, as well as apparatus and computer program product, is merely a data processing (output) step of “using the set to predict conductivity or a permittivity of a soil, generate subsurface well log data, or generate NMR data…” (See FIGS. 1-4; ¶¶57-67, of the instant specification).  However, the data processing (output) step of “using the set to predict conductivity or a permittivity of a soil, generate subsurface well log data, or generate NMR data…” which comprises an “insignificant extra-solution” (post-solution) is intended use and does not meaningfully limit the claim(s).  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Similar limitations comprise the abstract ideas of claims 13 and 27. 
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the predicted conductivity or permittivity of a soil, or generated subsurface well log or NMR data.
Under Step 2B, since the only step outside the judicial exception is a generic data processing (output) step, which comprises intended use step and which is an insignificant extra-solution activity, the claim(s) does not include significantly more than the judicial exception.  Additionally, this judicial exception is not integrated into a practical application.  In particular, the limitation of “using the set to predict conductivity or a permittivity of a soil, generate subsurface well log data, or generate NMR data” to associate or not associate an application with a function, as drafted, it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Mere instructions to apply an exception using generic computer hardware and software cannot provide an inventive concept.  Additionally, it is unclear how “using the set to predict conductivity or a permittivity of a soil, generate subsurface well log data, or generate NMR data,” as recited in the claim(s) would result in “an improvement in the functioning of a computer, or an improvement to other technology or technical field.” Claim 1, as well as claims 13 and 27, is not patent eligible.
As a result of the above analysis, claim 1, as well as claims 13 and 27, is not patent eligible under 101.
Therefore, the rejection of claim 1, as well as claims 13 and 27, and dependent claims 2-3, 7-12, 14-15, 19-26, and 28, under section 101, is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2857